Case 9:20-cv-81205-RAR Document 43 Entered on FLSD Docket 07/29/2020 Page 1 of 12




                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA
                               WEST PALM BEACH DIVISION

                                   CASE NO.: 20-cv-81205-RAR


   SECURITIES AND EXCHANGE
   COMMISSION,

          Plaintiff,                                                                CBR

   v.                                                                         Jul 28, 2020

   COMPLETE BUSINESS SOLUTIONS
   GROUP, INC. d/b/a PAR FUNDING, et al,

          Defendants.
                                                 /


             DEFENDANTS’ RESPONSE TO PLAINTIFF’S EX-PARTE
    MOTIONS FOR APPOINTMENT OF A RECEIVER AND FOR AN ASSET FREEZE

         Defendants, Complete Business Solutions Group, Inc. d/b/a Par Funding, Full Spectrum

  Processing, Inc., Lisa Mcelhone, Joseph Cole Barleta and Joseph W. LaForte, and Relief

  Defendant, L.M.E 2017 Family Trust (together, the “Defendants”), submit this Response to the

  Securities and Exchange Commission’s Ex-Parte Motions for the Appointment of a Receiver and

  for an Asset Freeze of the Defendants, and state as follows:

                                            Introduction

         As the Court is well aware, this is a fast-moving case with a unique procedural posture.

  On July 24, 2020, the Securities and Exchange Commission (the “Commission”) filed a Complaint

  for Injunctive and Other Relief (the “Complaint”) against the Defendants and other named

  defendants. ECF No. 1. The Commission alleges that Defendants are engaged in a business of




                                       FOX ROTHSCHILD LLP
Case 9:20-cv-81205-RAR Document 43 Entered on FLSD Docket 07/29/2020 Page 2 of 12




  making “opportunistic” loans to small business owners across America and that they have funded

  these loans through a “web of unregistered, fraudulent securities offerings.” ECF No. 1 at ¶ 1.

         Based on these serious allegations (which the Defendants vigorously dispute), the

  Commission contended that this Court should impose a temporary restraining order, including the

  extraordinary relief of appointing a receiver over the Defendants’ complete business operations,

  and a freeze of the Defendants’ assets, all on an ex parte basis. (The “TRO Motion”)

         To be clear, for purposes of this Response, Defendants do to contest the SEC’s request for

  the imposition of a TRO that temporarily restrains Defendants from engaging in activities that

  would constitute a violation of the federal securities laws.1 Defendants also do not oppose the

  portion of the TRO that requires Sworn Accountings. Id. at Section IV, p. 18, and Records

  Preservation, Id. at Section V, p. 19. With respect to Expedited Discovery, Id., at Section VI, p.

  19, Defendants request that such discovery be deferred until after the preliminary injunction

  hearing so that undersigned counsel can focus their efforts on protecting the Due Process rights at

  that hearing that they have not been able to protect at this “temporary” stage of the proceedings.

  Further, if the SEC contends a right to expedited discovery, Defendants should have the equal right

  to take depositions of the SEC and non-parties on two days’ notice. Defendants should have a

  meaningful right to defend this action once the one-sided nature of the SEC’s ex parte practice

  ends with the resolution of the TRO Motion.




  1
   The SEC submitted a proposed TRO to the Court that commences those prohibitions, at Section
  II, pages 4-11, that Defendants do not contest at this time. Defendants will contest, at the
  preliminary injunction hearing, the allegation that Notes that are the subject of the SEC’s
  enforcement action are “securities.” See Reves v. Ernst & Young, 494 U.S. 56 (1990)
  (“[r]ecognizing that not all notes are securities”).

                                                  2

                                        FOX ROTHSCHILD LLP
Case 9:20-cv-81205-RAR Document 43 Entered on FLSD Docket 07/29/2020 Page 3 of 12




            On July 27, 2020, the parties appeared at a telephone status conference before this Court,

  at which time the Court ordered that Defendants would be allowed to file a response to the SEC’s

  TRO Motion. As undersigned counsel began to review the SEC’s TRO Motion and proposed

  orders granting extraordinary relief, it was apparent that the SEC was proposing anything but

  temporary relief. Instead, the SEC was proposing the imposition of a broad receivership, to take

  total control of Defendants’ businesses. The SEC was also proposing a total freeze of Defendants

  assets.

            At the July 27 status conference, undersigned counsel expressed our concern that the so-

  called “temporary” relief that the SEC sought to impose through an all-encompassing receivership

  and total asset freeze is anything but temporary and is unnecessarily destructive of Defendant’s

  legitimate businesses and their personal rights. Such action will lead to the liquidation of

  Defendants’ legitimate businesses.     SEC counsel’s response was that the SEC does not use its

  enforcement powers to liquidate legitimate companies.2 Nothing could be further from the truth.

            The SEC’s own Investor Bulletin explains to investors that “Courts typically grant broad

  powers to receivers, including the authority to sue on behalf of the receivership and to gather,

  manage and liquidate receivership assets on behalf of potential creditors and harmed investors.”3



  2
   SEC counsel referred to the Mutual Benefits Corp. enforcement action that has been pending in
  this District for 16 years, as reflecting that the SEC does not liquidate companies. The SEC’s own
  press release at the commencement of that proceeding on May 6, 2004, reflected that the SEC
  complaint was filed simultaneously with the State of Florida, Department of Financial Services,
  Office of Insurance Regulation’s filing of an emergency cease-and-desist order suspending that
  business’s license. See https://www.sec.gov/litigation/litreleases/lr18698.htm. The past 16 years
  have been a liquidation proceeding.
  3
     See https://www. Investor.gov/introduction-investing/general-resources/news-alerts/alerts-
  bulletins/investor-bulletins-87, at Section 3.

                                                    3

                                         FOX ROTHSCHILD LLP
Case 9:20-cv-81205-RAR Document 43 Entered on FLSD Docket 07/29/2020 Page 4 of 12




  The proposed receivership order submitted by the SEC, sealed ECF 4-2, can only be viewed as

  order that would provide total control to the SEC in liquidating Defendants’ operating businesses.

  The proposed order even contained provisions that would restrict investors from pursuing

  collection of the very security interests that they were provided with the notes that are the subject

  of this litigation.

          The “imposition of a receivership on a corporation is a drastic measure, the detrimental

  business effects of which should be carefully considered.” SEC v. Spence & Green Chem. Co., 612

  F.2d 896, 904 (5th Cir. 1980) (emphasis added). Courts in this District and elsewhere, have limited

  the powers of a receiver at the commencement of a case. Whether called a limited receiver, or a

  monitor, courts have not allowed the type of expansive, liquidation based receivership outside of

  the context of a Ponzi scheme or a case of a failed business. See e.g., In re The Reserve Fund Sec.

  & Derivative Litig., 673 F. Supp. 2d 182, 207 (S.D.N.Y. 2009) (appointing a Monitor to oversee

  defendants’ operations and protect the interests of investors.”); Republic of Philippines v. New

  York Land Co., 852 F.2d 33, 35 (2d Cir. 1988) (affirming the district court’s appointment of a

  monitor after the court found that a receiver was not appropriate and should only be appointed “in

  the case of clear necessity.”).

          In SEC v. Koenig, 1972 WL 329, at *1 (S.D.N.Y. June 20, 1972), aff’d sub nom., 469 F.2d

  198 (2d Cir. 1972), the Commission requested the Court to impose a receiver “to take all necessary

  actions to protect the interests of Ecological Science Corporation,” based on allegations that the

  defendants were engaged in, or about to engage in, acts and practices constituting violations of

  Sections 10(b) and 13(a) of the Securities Exchange Act of 1934, 15 U.S.C. § 78u(e)m and 78u(f).

  After the court conducted a hearing and gave the parties an opportunity to be heard, the court



                                                   4

                                        FOX ROTHSCHILD LLP
Case 9:20-cv-81205-RAR Document 43 Entered on FLSD Docket 07/29/2020 Page 5 of 12




  determined a Receiver with “limited powers” should be appointed to “preserve the status quo

  while an accurate picture of what transpired is obtained.” Id. at *8-9 (emphasis added). On appeal,

  the Second Circuit Court of Appeals upheld the appointment of a limited receiver with powers

  tailored to the facts of the case. Koenig, 469 F.2d at 202.

         In Hofmann v. EMI Resorts, Inc., Nos. 1:09-cv-20526-ASG & 1:09-cv-20657-ASG (S.D.

  Fla. July 17 2009), this Court authorized the appointment of a Special Master (rather than a

  Receiver) to “MONITOR over the Elliott Defendants and their financial business affairs.” Id. at

  *2 (providing the Monitor with the exclusive power, duty and authority to “examine, review and

  monitor the business affairs, funds, assets and take necessary action to negotiate (along with

  defendants) with creditors concerning the preservation or refinance of such assets). The Eleventh

  Circuit upheld that order on appeal. Hofmann v. De Marchena Kaluche & Asociados, 657 F.3d

  1184, 1186 (11th Cir. 2011); see also SEC v. New Day Atlanta, LLC, 2010 WL 11440935, at *2

  (N.D. Ga. May 3, 2010) (appointing an independent Monitor with powers to protect the interests

  of all persons who have invested in, purchased securities from, and/or loaned moneys to the

  investors); CFTC v. Worth Group, Inc., No. 13-cv-80796 (S.D. Fla. Jan. 23, 2014) (appointing an

  independent corporate Monitor with the ability to, inter alia, monitor expenditures and perform an

  assessment of defendants’ current procedures); SEC v. Bivona, 2016 WL 9021535 (N.D. Cal. Mar.

  25, 2016) (appointing an independent Monitor and providing the monitor with, inter alia, complete

  access to the books and records, principals, officers, employees, and agents of defendant as well

  as the ability to review and monitor all proposed transfers of money or assets).

           The courts have warned the SEC against the type of overreaching proposed by the SEC

  in this case. See SEC v. American Bd. Of Trade, Inc., 830 F.2d 431, 436 (2d Cir. 1987)(“we have



                                                    5

                                         FOX ROTHSCHILD LLP
Case 9:20-cv-81205-RAR Document 43 Entered on FLSD Docket 07/29/2020 Page 6 of 12




  warned that ‘the appointment of trustees [or receivers] should not follow requests by the SEC as a

  matter of course.” “We are, however, disturbed by the subsequent use of the receivership to effect

  the liquidation of the ABT entities.” “We have in the past criticized the use of receivers to effect

  the liquidation of a defendant firm in litigation under the Securities Act or the Securities Exchange

  Act.”)

           The SEC proposed Ryan K. Stumphauzer, Esq. to be the receiver. Defendants have no

  objection to the selection of Mr. Stumphauzer to have a role as a neutral party in this case. On

  July 27, 2020, the Court entered an Order appointing Mr. Stumphauzer as receiver. See sealed

  D.E. 36. That order, while selecting Mr. Stumphaizer to serve, did not at that time authorize him

  to take any formal action as the receiver. Instead, the Court provided that “If the Court grants

  Plaintiff’s Emergency Ex Parte Motion for Temporary Restraining Order and Other Relief,” the

  Receiver will have a list of obligations and duties set out in that Order. As the Defendants

  understood and accept the provisions of that Order, which will provide the receiver with a fulsome

  and meaningful oversight function, while permitting Defendants’ businesses to continue to

  operate, undersigned counsel immediately reached out to the SEC and to Mr. Stumphauzer to begin

  a dialogue on how the receiver could fulfill the role set out in that Order.

           Most importantly, the Order appropriately did not contain the liquidation provisions in the

  SEC’s proposed TRO order. If the SEC requests an expansion of the terms of that Order,

  Defendants will refute, with evidence, any allegation that would support the type of receivership

  proposed by the SEC in this case. But, if the SEC accepts the Order, and allows the Defendants

  to operate their businesses without inappropriate restrictions, then the Parties can move on to the

  remaining issue in the TRO Motion – the requested asset freeze.



                                                    6

                                         FOX ROTHSCHILD LLP
Case 9:20-cv-81205-RAR Document 43 Entered on FLSD Docket 07/29/2020 Page 7 of 12




     The SEC Has Not Met Their Burden for the Imposition of an Asset Freeze in the TRO

         The SEC submitted a proposed TRO that includes a total asset freeze of these Defendants

  and others. Is., at Section III, pps. 11-13 and 16-18. Defendants submit that the SEC has not met

  the heightened requirements to be able to impose a total asset freeze on their TRO motion. Further,

  the SEC has blatantly ignored recent Supreme Court law that limits the disgorgement that they

  may seek in this case, and thus limits the asset freeze that is predicated on that claim of

  disgorgement. Section III should be omitted from the TRO and the issue of an asset freeze should

  be further and more fully addressed at the preliminary injunction hearing.

         With respect to the Commission’s request for an asset freeze, courts are permitted to freeze

  assets pending trial “as a means to preserv[e] funds for the equitable remedy of disgorgement.”

  SEC v. ETS Payphones, Inc., 408 F.3d 727, 734 (11th Cir. 2005). The Commission must prove a

  reasonable estimate of defendants’ ill-gotten gains. Id. at 735. When a Court is asked to consider

  the imposition of an asset freeze over a defendant’s assets, each defendant must be considered

  individually.

         The Commission’s Complaint alleges that a half billion dollars has been raised over a

  period of 8 years. ECF No. 1 at ¶ 1. Later, the Commission alleges that as of December 2017,

  Par Funding raised $97 million through promissory notes. Id. at ¶ 61. Then, the Commission

  alleges that one of the co-Defendants raised $22,309,000 and $6,332,500 since 2018. Id. at ¶ 107.

  Further, the Commission alleges that another co-Defendant raised $5,838,000 since 2018. Id. at ¶

  114. Additionally, it is alleged that a separate co-defendant raised $5.5 million since 2018. Id. at

  ¶ 123. In its remedies section, Id. at pg. 56, the Commission then lumps all the defendants together

  in the request for an asset freeze irrespective of the allegations or claims.



                                                    7

                                         FOX ROTHSCHILD LLP
Case 9:20-cv-81205-RAR Document 43 Entered on FLSD Docket 07/29/2020 Page 8 of 12




         The SEC’s request for a TRO including an asset freeze is set forth at pages 68 -71 of its

  TRO Motion. After stating general propositions of law, the SEC requests that Par Funding, Ms.

  McElhone and Mr. La Forte be jointly and severally ordered to disgorge $492,398,894; that Full

  Spectrum be ordered to disgorge $4,398,535,; that Mr. Cole be ordered to disgorge $165,159,000;

  and that Relief Defendant L.M.E. 2017 Family Trust be ordered to disgorge $14.3 million. The

  sole support for this claim of disgorgement, and the asset freeze that must be based on this claim

  of disgorgement, is that this is “the amount raised from investors from July 2015 through the most

  recent bank statements available to us.” See p. 69, note 405. The sole basis to support the amounts

  set forth by the SEC is a summary Exhibit 13 submitted by a forensic accountant who reviewed

  bank records.

         While the forensic accountant’s summary of bank records is a proper “first’ step in

  conducting a disgorgement analysis, what is truly remarkable is that the SEC ignores the Supreme

  Court’s dictates of what they must prove as the additional steps if they seek the equitable remedy

  of disgorgement, and in this case, an asset freeze to protect a future disgorgement award. The

  Commission’s practice of making broad claims of disgorgement, in support of broad and total asset

  freezes against all defendants, is contrary to the Supreme Court’s recent decision in Liu v. SEC, _

  U.S. _, 140 S. Ct. 1936 (2020).

         Liu addressed a challenge to the Commission’s right to employ the equitable remedy of

  disgorgement. Without the right to seek disgorgement, the Commission would not have a

  concomitant right to freeze a defendant’s assets at a provisional remedy at the outset of a case.

  The Supreme Court upheld the Commission’s power to seek disgorgement. Id. at 1940. However,




                                                  8

                                        FOX ROTHSCHILD LLP
Case 9:20-cv-81205-RAR Document 43 Entered on FLSD Docket 07/29/2020 Page 9 of 12




  it imposed significant restrictions on that practice. Id. Those restrictions are highly relevant to the

  temporary relief sought by the Commission in this case.

         In Liu, the primary challenge to the Commission was that it did not have the right to seek

  disgorgement at all. Id. But, appellants also contended that the Commission’s practice of

  disgorgement was unlawful because it failed to return disgorged funds to investors, improperly

  imposed disgorgement on a basis of joint and several liability, and failed to deduct business

  expenses from the award. Id. at 1947. While the Supreme Court declined to resolve those issues,

  it provided guidance to the lower courts. Id. at 1947-48

         With respect to the first issue, while this case is not at a stage where Defendants have been

  found liable or a disgorgement award has been entered, the issue of returning funds to investors is

  relevant to the issue of whether investors are seeking a return of their investment. Defendants will

  present to the Court evidence regarding the March 2020 Exchange Offer, including investors who

  knowingly and voluntarily chose not to redeem their notes and who knowingly and voluntarily

  chose to continue their business with these Defendants. While the Commission acts of behalf of

  investors in enforcement proceedings, it cannot ignore the goals and desires of investors.

         With respect to the second issue, while Ms. McElhone and Mr. LaForte do not contest the

  fact that as a married couple, they should be considered as one family unit, any other aspect of

  joint and several liability between and among the named Defendants in this case would be

  improper. See Liu, 140 S. Ct. at 1949. Thus, in seeking an asset freeze that seeks to protect a

  disgorgement award, each defendant must be considered on an individual basis, and only as to

  individual amounts of so-called ill gotten gains.




                                                      9

                                         FOX ROTHSCHILD LLP
Case 9:20-cv-81205-RAR Document 43 Entered on FLSD Docket 07/29/2020 Page 10 of 12




          The deduction for business expenses becomes one of the most significant issues in

   considering an operating business, such as Complete Business Solutions Group, Inc. and Full

   Spectrum Processing, Inc. As the Supreme Court held, both receipts and payments must be taken

   into account. Id. at 1950. The SEC totally ignored this requirement. They simply totaled all the

   money raised by investors, and then traced that money to different sources. But, the Supreme

   Court flatly rejected that approach to determining disgorgement. Defendants will present evidence

   at the August 4 hearing related to appropriate business expenses and other deductions that must be

   considered before any asset freeze can be imposed to protect an eventual disgorgement order.

          Furthermore, this stage of the proceeding is not an appropriate time to resolve these

   evidentiary issues. While the SEC is correct that the Court can properly enter a TRO that enjoins

   the Defendants from violating the securities laws based solely on a prima facie submission, the

   imposition of an asset freeze requires a heightened evidentiary basis. In Winter v Natural

   Resources Defense Council, Inc., 555 U.S. 7 (2008), the Supreme Court set out a heightened

   standard for a finding a likelihood of suffering irreparable injury before injunctive relief can be

   granted. That heightened standard has been applied to the SEC when it seeks an asset freeze. See

   SEC v Schooler, 902 F.Supp.2d 1341, 1359-1361 (S.D. Cal. 2012)(applying Winter and rejecting

   the SEC’s arguments for an asset freeze.)

          Applying these legal principles, the appropriate remedy is one that is sufficient to protect

   the Commission’s legitimate interest, while affording the Defendants their Due Process rights,

   including the right to adequately defend this case, and while preventing the destruction of a viable

   and lawful business. The Court has already set forth an appropriate protection in its July 27 Order

   appointing Mr. Stumphauzer. Paragraph 4 of that Order authorizes the Receiver to take any other



                                                   10

                                         FOX ROTHSCHILD LLP
Case 9:20-cv-81205-RAR Document 43 Entered on FLSD Docket 07/29/2020 Page 11 of 12




   action as necessary and appropriate … to prevent the dissipation or concealment of … the

   Receivership Entities’ property interests.     Undersigned counsel has reached out to Mr.

   Stumphauzer and is confident that Defendants can agree to a set of protocols that will protect the

   interests of all involved in this litigation. Nothing more is needed and nothing more should be

   ordered.

                                                       Respectfully submitted,

                                                       FOX ROTHSCHILD LLP
                                                       Attorneys for Complete Business Solutions
                                                       Group, Inc. d/b/a Par Funding, Full
                                                       Spectrum Processing, Inc., Lisa Mcelhone,
                                                       Joseph Cole Barleta and Joseph W. LaForte
                                                       and Relief Defendant, L.M.E 2017 Family
                                                       Trust

                                                       One Biscayne Tower, Suite 2750
                                                       2 South Biscayne Blvd.
                                                       Miami, Florida 33131
                                                       Telephone: (305) 442-6547
                                                       By:   /s/Joseph DeMaria
                                                            Joseph A. DeMaria, B.C.S.
                                                            Florida Bar No. 764711
                                                            Email: JDeMaria@FoxRothschild.com
                                                            Robert F. Elgidely
                                                            Florida Bar No. 111856
                                                            Email: RElgidely@FoxRothschild.com
                                                       Sec. Email: mmiller-hayle@foxrothschild.com

                                                             Brett Berman, Esq.
                                                             (pro hac vice pending)
                                                             2000 Market Street, 20th Floor
                                                             Philadelphia, PA 19103,
                                                             Tel: (215) 299-2000
                                                             Email: bberman@foxrothschild.com




                                                  11

                                        FOX ROTHSCHILD LLP
Case 9:20-cv-81205-RAR Document 43 Entered on FLSD Docket 07/29/2020 Page 12 of 12




                                  CERTIFICATE OF SERVICE

         I hereby certify that on July 28, 2020, I electronically filed the foregoing with the Clerk of

   the Court using CM/ECF.

                                                               /s/Joseph A. DeMaria
                                                               Joseph A. DeMaria




                                                  12

                                        FOX ROTHSCHILD LLP
